Notice of Allowance

Specification

The amendments to the specification filed on August 26, 2021 have been accepted. 

Examiner’s Amendments

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

25. (Currently Amended) The computer-implemented method of claim 21, wherein analyzing the usage data associated with the other electronic devices includes determining rules associated with usage of the other electronic devices.

33. (Currently Amended) The system of claim 29, wherein analyzing the usage data associated with the additional electronic devices includes determining rules associated with usage of the additional electronic devices.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

In regards to claims 21, 29 and 37, the claims are allowed for the reasons provided in the notice of allowance mailed on July 22, 2021.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685